



EXHIBIT 10.1


THIRD AMENDMENT TO LEASE
(2215 and 2225 Lawson Lane)


THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is dated for reference
purposes only as of April 16, 2018 by and between SI 55, LLC, a California
limited liability company (“Landlord”) and ServiceNow, Inc., a Delaware
corporation (“Tenant”). Landlord and Tenant may each be referred to in this
Third Amendment individually as a “Party”, and collectively as the “Parties.”


RECITALS


A.Landlord and Tenant are the landlord and tenant, respectively, under that
certain lease dated as of December 12, 2014 (the “Original Lease”) for certain
premises located at 2215 and 2225 Lawson Lane , Santa Clara, California, and
more particularly described in the Original Lease (the “Premises”). The Original
Lease was amended by an Amendment to Lease between Landlord and Tenant dated for
reference purposes as of June 19, 2015 (the “First Amendment”) and a Second
Amendment to Lease between Landlord and Tenant dated for reference purposes as
of November 5, 2015 (the “Second Amendment”). The Original Lease, as amended by
the First Amendment and Second Amendment, is referred to in this Third Amendment
as the “Existing Lease”.


B.Pursuant to Section 19.E of the Original Lease (titled “Right of First
Negotiation to Lease Additional Space”), Tenant had rights of first negotiation
for the lease of additional space in the First Expansion Building and Second
Expansion Building, as more particularly described in the Original Lease.
Tenant’s rights under Section 19.E of the Original Lease (titled “Right of First
Negotiation to Lease Additional Space”) terminated on September 30, 2016 and are
not subject to revival. Concurrently with the termination of Tenant’s rights
under Section 19.E of the Original Lease (titled “Right of First Negotiation to
Lease Additional Space”), Tenant’s rights under Section 19.G of the Original
Lease (titled “Right of First Refusal to Lease Second Expansion Building”) also
terminated and are not subject to revival.


C.Pursuant to Section 19.F of the Original Lease (titled “Right of First Refusal
to Lease Expansion Building Space”), Tenant has a right of first refusal to
lease space in the First Expansion Building and Second Expansion Building, on
the terms and conditions set forth in the Original Lease. Concurrently with this
Third Amendment, in lieu of Tenant’s rights under Section 19.F of the Original
Lease (titled “Right of First Refusal to Lease Expansion Building Space”),
Landlord and Tenant are entering into a lease for space in the First Expansion
Building to be constructed on the Phase 2 Land (the “First Expansion Building
Lease”) and a lease for space in the Second Expansion Building to be constructed
on the Phase 2 Land (the “Second Expansion Building Lease”), the addresses for
which will be confirmed when City approvals and building permits are obtained
for such buildings. The First Expansion Building Lease and Second Expansion
Building Lease are collectively referred to in this Third Amendment as the
“Expansion Building Leases”, or individually as an “Expansion Building Lease”.


D.Landlord and Tenant desire to amend the Existing Lease on the terms and
conditions set forth in this Third Amendment.







--------------------------------------------------------------------------------





NOW, THEREFORE, Landlord and Tenant, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, agree as follows:


1.Definitions. All capitalized terms not otherwise defined in this Third
Amendment shall have the meanings assigned to such terms in the Existing Lease.


2.Third Amendment Effective Date; Termination of Third Amendment. This Third
Amendment shall become effective when this Third Amendment, the First Expansion
Building Lease and the Second Expansion Building Lease have all been signed by
Landlord and Tenant (the date of full execution of all of such documents being
the “Third Amendment Effective Date”). If the First Expansion Building Lease
terminates before the Phase 2 Construction Start Date (defined in Section 3(a)
of this Third Amendment) occurs, then this Third Amendment shall terminate
concurrently with the termination of the First Expansion Building Lease and be
of no further force or effect except for Section 5 of this Third Amendment
(titled “Expansion Building Leases”) and except for Section 16 of this Third
Amendment (titled “Brokers”), which Sections 5 and 16 shall survive the
termination of this Third Amendment. If Tenant terminates the First Expansion
Building Lease in accordance with the terms and conditions of the First
Expansion Building Lease because permits for the Building Shell (as defined in
the First Expansion Building Lease) and Premises Site Improvements (as defined
in the First Expansion Building Lease) (not including the Bridgeways, however)
have not been issued by all governmental authorities having jurisdiction by end
of day on March 1, 2019, then this Third Amendment shall terminate concurrently
with the termination of the First Expansion Building Lease and be of no further
force or effect except for Section 5 of this Third Amendment (titled “Expansion
Building Leases”) and except for Section 16 of this Third Amendment (titled
“Brokers”), which Sections 5 and 16 shall survive the termination of this Third
Amendment.


3.Lease Term; Base Monthly Rent For Extension Periods; Free Base Monthly Rent.


(a)Extension Relating to First Expansion Building Lease. The Expiration Date
under the Existing Lease is currently August 31, 2027. On the date that Landlord
begins any construction work on the Phase 2 Land pursuant to the First Expansion
Building Lease pursuant to any building permit issued after the Third Amendment
Effective Date by a governmental authority for the Building Shell (as defined in
the First Expansion Building Lease) or Premises Site Improvements (as defined in
the First Expansion Building Lease) (such date being the “Phase 2 Construction
Start Date”), the Expiration Date shall be extended for a period of seven and
one half (7.5) years (as may be adjusted pursuant to this Section 3(a) and
Section 3(b) of this Third Amendment below, the “Extension Term”) to February
28, 2035, subject to adjustment as described in the next sentence. At such time
as the original expiration date under the First Expansion Building Lease (not
taking into account any options to extend) is determined, if the Expiration Date
is not coterminous with the original expiration date of First Expansion Building
Lease (not taking into account any options to extend), then the Expiration Date
shall be adjusted to be coterminous with the original expiration date under the
First Expansion Building Lease (not taking into account any options to extend),
which could result in the Expiration Date being earlier or later than the
Expiration Date prior to such adjustment. Once the original expiration date
under the First Expansion Building Lease has been determined, the Parties shall
promptly thereafter confirm in writing the adjusted Expiration Date for the
Existing Lease. If, after the Phase 2 Construction Start Date, the First
Expansion Building Lease terminates before the original expiration date of the
First Expansion Building Lease has been determined, the Expiration Date shall
not be adjusted to be coterminous with the First Expansion Building Lease, and
shall remain February 28, 2035.







--------------------------------------------------------------------------------





(b)Extension Relating to Second Expansion Building Lease. Once the expiration
date under the Second Expansion Building Lease has been determined, if such
expiration date extends beyond the then existing Expiration Date, then the
Expiration Date shall be further extended
to be coterminous with the original expiration date under the Second Expansion
Building Lease (not taking into account any options to extend). Once the
expiration date under the Second Expansion Building Lease has been determined,
the Parties shall promptly thereafter confirm in writing the new Expiration
Date. If the Second Expansion Building Lease terminates before the original
expiration date of the Second Expansion Building Lease has been determined, the
Expiration Date shall not be extended pursuant to this Section 3(b).


(c)Base Monthly Rent During Extension Period. If the Expiration Date is extended
to February 28, 2035 pursuant to Section 3(a) of this Third Amendment above,
then Base Monthly Rent payable for each month of such seven and one half (7.5)
year period shall be the following:


Period


Base Monthly Rent


September 1, 2027 - August 31, 2028
One Million Two Hundred Twenty Six Thousand Two Hundred Thirteen Dollars and
Fifty Cents ($1,226,213.50)


September 1, 2028 - August 31, 2029
One Million Two Hundred Sixty Two Thousand Nine Hundred Ninety Nine Dollars and
Ninety Cents ($1,262,999.90)


September 1, 2029 - August 31, 2030
One Million Three Hundred Thousand Eight Hundred Eighty Nine Dollars and Ninety
Cents ($1,300,889.90)


September 1, 2030 - August 31, 2031
One Million Three Hundred Thirty Nine Thousand Nine Hundred Sixteen Dollars and
Sixty Cents ($1,339,916.60)


September 1, 2031 - August 31, 2032
One Million Three Hundred Eighty Thousand One Hundred Fourteen Dollars and Nine
Cents ($1,380,114.09)


September 1, 2032 - August 31, 2033
One Million Four Hundred Twenty One Thousand Five Hundred Seventeen Dollars and
Fifty Two Cents ($1,421,517.52)


September 1, 2033 - August 31, 2034
One Million Four Hundred Sixty Four Thousand One Hundred Sixty Three Dollars and
Four Cents ($1,464,163.04)


September 1, 2034 - February 28, 2035
One Million Five Hundred Eight Thousand Eighty Seven Dollars and Ninety Three
Cents ($1,508,087.93)










--------------------------------------------------------------------------------





If the Lease Term is extended beyond February 28, 2035 to be conterminous with
the original expiration date under the First Expansion Building Lease pursuant
to Section 3(a) of this Third Amendment above, Base Monthly Rent shall continue
to be One Million Five Hundred Eight Thousand Eighty Seven Dollars and Ninety
Three Cents ($1,508,087.93) per month, to be increased commencing on September
1, 2035 and each September 1 thereafter during the period of such extension to
one hundred three percent (103%) of the Base Monthly Rent in effect immediately
before such increase (without regard to temporary abatements then in effect). If
the Lease Term is extended to be coterminous with the original expiration date
under the Second Expansion Building Lease pursuant to Section 3(b) of this Third
Amendment above, Base Monthly Rent shall increase commencing on each September 1
during the period of such extension to one hundred three percent (103%) of the
Base Monthly Rent in effect immediately before such increase (without regard to
temporary abatements then in effect). Once a new Expiration Date pursuant to
Section 3(a) or 3(b) of this Third Amendment has been determined, the Parties
shall promptly thereafter confirm in writing the Base Monthly Rent amount for
each month of such extension that is beyond February 28, 2035. Base Monthly Rent
during any Option Terms shall continue to be the Fair Market Rental pursuant to
Section 19 of the Original Lease.


(d)Free Base Monthly Rent Following Phase 2 Construction Start Date.
Notwithstanding the foregoing, in addition to any other rent abatement described
in this Third Amendment, Landlord agrees to provide Tenant with an abatement
following the Phase 2 Construction Start Date of the Base Monthly Rent due for
each of the first five (5) full January months for which Base Monthly Rent is
due thereafter. For example only, if the Phase 2 Construction Start Date occurs
at any time during calendar year 2021, then Base Monthly Rent shall abate
pursuant to this Section 3(d) for the months of January 2022, 2023, 2024, 2025
and 2026.


(e)Additional Base Monthly Rent Abatement. In addition to any other rent
abatement hereunder, following the Phase 2 Construction Start Date, Tenant shall
receive an additional abatement of Base Monthly Rent (the “Additional Base
Monthly Rent Abatement”) equal to the sum of (a) One Hundred Twenty Seven
Thousand Five Hundred Dollars ($127,500.00) plus (b) the product of thirty five
percent (35%) multiplied by (A) the product of (1) the number of years of the
Extension Term (prorated for partial years), multiplied by (2) the rentable
square feet of the Premises, multiplied by (3) One Dollars and Twenty Five Cents
($1.25), minus (B) Five Hundred Thousand Dollars ($500,000). For example, if the
Extension Term is seven and one half (7.5) years and the rentable square footage
of the Premises at the time the abatement applies is three hundred twenty eight
thousand eight hundred sixty seven (328,867), then the Additional Base Monthly
Rent Abatement shall initially be One Million Thirty One Thousand Five Hundred
Ninety Five Dollars ($1,031,595.00) (i.e., $127,500 + (35% x ($3,083,128.13 -
$500,000.00))). The initial Additional Base Monthly Rent Abatement shall be
based on an assumed Extension Term equal to seven and one half (7.5) years, and
shall be applied to the Base Monthly Rent due for the first full February
following the first full January that rent is abated pursuant to Section 3(d) of
this Third Amendment above and each calendar month thereafter during the Lease
Term until fully applied. If the Extension Term is adjusted to be co-terminus
with the lease term for the First Expansion Building Lease as described in
Section 3(a) of this Third Amendment above, then when the adjustment to the
Extension Term is finally determined, the Additional Base Monthly Rent Abatement
shall be recalculated at that time, and the Parties shall promptly confirm in
writing the recalculated Additional Base Monthly Abatement due hereunder. If
pursuant to Section 3(a) of this Third Amendment above the Extension Term is
reduced to be co-terminus with the lease term for the First Expansion Building
Lease, and the amount of Additional Base Monthly Rent Abatement already received
by Tenant is more than the actual amount determined pursuant to the sentence
immediately above, then such excess amount shall be paid by Tenant to Landlord
not later than ten (10) business days after the recalculated amount has been
determined. If pursuant to Section 3(a) of this Third Amendment above the
Extension





--------------------------------------------------------------------------------





Term is extended to be co-terminus with the lease term for the First Expansion
Building Lease, and the amount of Additional Base Monthly Rent Abatement already
received by Tenant is less than the actual amount determined pursuant to this
Section 3(e) above, then any additional Base Monthly Rent Abatement due to
Tenant shall be applied to Base Monthly Rent next coming due under the Lease
until exhausted. If the Extension Term is further extended to be co-terminus
with the lease term for the Second Expansion Building Lease as described in
Section 3(b) of this Third Amendment above, then when such extension to the
Extension Term is finally determined, the Additional Base Monthly Rent Abatement
shall be recalculated at that time, the Parties shall promptly confirm in
writing the recalculated Additional Base Monthly Abatement due hereunder, and
any additional Base Monthly Rent Abatement due to Tenant shall be applied to
Base Monthly Rent next coming due under the Lease until exhausted.


4.Additional Option to Extend. Pursuant to Section 19.A of the Original Lease,
Tenant has two (2) Options to extend the Lease Term, each Option Term to be for
a period of sixty (60) months. Commencing on the Phase 2 Construction Start
Date, Tenant is granted one additional option to extend the Lease Term (which
additional option shall also constitute an “Option” under the Existing Lease as
modified by this Third Amendment), the term of such extension to also be for a
period of sixty (60) months (which option term shall also constitute an “Option
Term” under the Existing Lease as modified by this Third Amendment), on all of
the terms and conditions set forth in the Original Lease relating to the
Options, as modified by this Section 4 below. Commencing on the Phase 2
Construction Start Date, notwithstanding Section 19.A of the Original Lease
(titled “Grant and Exercise of Option”) to the contrary, concurrent exercise of
a corresponding option to extend the lease term under an Additional Lease for a
building located on the Phase 2 Land shall not be requirement for the exercise
of an Option; however, in order to exercise an Option to extend, Tenant must
also exercise the corresponding option to extend in all Additional Leases of
space in the buildings located in Phase 1, if any such Additional Leases exist.


5.Expansion Building Leases. Each Expansion Building Lease shall constitute an
Additional Lease under the Existing Lease as modified by this Third Amendment.
From and after the Third Amendment Effective Date, Section 19.F of the Original
Lease (titled “Right of First Refusal to Lease Expansion Building Space”) shall
terminate and be of no further force or effect. This Section 5 shall survive the
termination of this Third Amendment.


6.Bridgeways. As part of Landlord’s efforts to obtain all of the entitlements
and permits required for the construction of the First Expansion Building
pursuant to the First Expansion Building Lease, Landlord will seek to obtain
approval of above-grade bridgeways between the Buildings with an extension over
Lawson Lane to the planned roof deck to be located on the amenities extension
portion of the First Expansion Building as more particularly described in the
First Expansion Building Lease (the “Bridgeways”). Tenant acknowledges that
there is no assurance that all City, County and other governmental approvals
necessary for the construction of the Bridgeways can or will be obtained. In no
event shall Landlord have any liability to Tenant under the Existing Lease, as
amended by this Third Amendment, if the Bridgeways are not constructed for any
reason, including without limitation failure of Landlord and Tenant to agree
upon any matters relating to the Bridgeways pursuant to the First Expansion
Building Lease or failure to obtain all required governmental approvals;
however, if such agreement is reached and such approvals are obtained, Tenant
consents under this Lease to the construction of the Bridgeways in accordance
with the terms and conditions of the First Expansion Building Lease. If the
Bridgeways are constructed by Landlord, Tenant shall be solely responsible for
cleaning, maintaining in good condition and repair, and repairing when necessary
the Bridgeways, at Tenant’s sole cost and expense, except for punch list items
and deficiencies covered by the general contractor’s one (1) year warranty for
the Bridgeways described in the First Expansion Building Lease,





--------------------------------------------------------------------------------





and except as provided below. Tenant acknowledges and agrees that if at any time
Tenant is not a tenant of any of the buildings served by any portion of the
Bridgeways, Landlord shall have the right (but not the obligation) to block
access over the Bridgeways to the buildings or space not leased by Tenant, in
any manner reasonably desired by Landlord so long as Landlord does not block
Tenant’s access between the buildings served by the Bridgeways which are still
leased by Tenant, and in such event, in addition to Landlord’s obligations set
forth in this Section below, Landlord shall be responsible for cleaning,
maintaining in good condition, order and repair, and repairing when necessary,
that portion of the Bridgeways as to which Landlord has blocked Tenant’s access,
at no cost to Tenant (other than Tenant’s Allocable Share of the cost of
cleaning of exterior glass (if any), insurance costs and deductibles relating to
the Bridgeways and utility costs relating to the Bridgeways, all of which shall
be included as part of Reimbursable Operating Costs, or as provided in this
Section 6 below). Tenant shall not have the right to make alterations to the
Bridgeways, except as TRCs (defined in the First Expansion Building Lease)
pursuant to the First Expansion Building Lease. During any period when Tenant
leases all of the rentable square footage of the Buildings, all of the rentable
square footage of one (1) Phase 2 building, plus any square footage in the other
Phase 2 building, Tenant shall have the right to install signage on the
Bridgeways, subject to all applicable Laws, Landlord’s prior written approval
(Landlord’s approval not to be unreasonably withheld, conditioned or delayed),
and the other provision of this Lease relating to signage.


Notwithstanding this Section 6 above, Landlord at its sole cost and expense,
shall maintain in good condition, order, and repair, and replace as and when
necessary, the structural components of the Bridgeways, if the Bridgeways are
constructed, subject to Section 16 of the Original Lease as amended by this
Third Amendment, except that the cost to repair any damage caused by Tenant or
Tenant’s Agents shall be paid for by Tenant to the extent the cost of repair is
not fully paid to Landlord from available insurance proceeds. The All Risk or
equivalent insurance which Landlord is required to obtain for the Building
pursuant to the Existing Lease shall also include the Bridgeways (if
constructed). Landlord’s insurance costs and deductibles for the Bridgeways
shall be included in Reimbursable Operating Costs. During any period when Tenant
leases all of the space located in the Project buildings served by the
Bridgeways, Tenant shall also arrange for and pay directly to the providing
utility all utilities supplied to the Bridgeways. During any period that Tenant
does not lease all of the space located in the Project buildings served by the
Bridgeways, Landlord shall arrange for and pay to the providing utility all
utilities supplied to the Bridgeways, the cost of which shall be included in
Reimbursable Operating Costs and as to which Tenant shall pay Tenant’s Allocable
Share.


7.Late Charge. Commencing on the Phase 2 Construction Start Date, the late
charge payable by Tenant pursuant to Section 4.C of the Original Lease (titled
“Late Charge”) shall be reduced from five percent (5%) to four percent (4%).


8.Non-Structural Alterations. Commencing on the Phase 2 Construction Start Date,
in the second to last sentence of Section 8.A of the Original Lease, the phrase
“(i) such Alterations do not exceed Five Hundred Thousand Dollars ($500,000)
aggregate in a calendar year,” shall be revised to read as follows: “(i) such
Alterations do not exceed Five Hundred Thousand Dollars ($500,000) aggregate per
contract, and do not exceed Three Million Dollars ($3,000,000) aggregate in a
calendar year,”.







--------------------------------------------------------------------------------





9.Damage and Destruction. Commencing on the Phase 2 Construction Start Date, the
first sentence of Section 16.A of the Original Lease (titled “Landlord’s
Obligation to Restore”) shall be amended so that immediately after the words “In
the event of damage or destruction of the Premises” the following words are
added “, or the Bridgeways if they are constructed,”. In no event shall Landlord
have any liability to Tenant, and in no event shall Tenant be entitled to any
rent reduction or abatement or have the right to terminate this Lease if repair
or reconstruction of the Bridgeways following casualty is not allowed by any
governmental authority having jurisdiction. Commencing on the Phase 2
Construction Start Date, the first sentence of Section 16.B of the Original
Lease (titled “Limitations on Landlord’s Restoration Obligation”) shall be
amended so that immediately after the words “Notwithstanding the provisions of
Section 16.A above, Landlord shall have no obligation to repair or restore a
Building in which any portion of the Premises is located” the following words
are added “(or any portion of the Bridgeways, if they are constructed)”.
Commencing on the Phase 2 Construction Start Date, the sixth sentence of Section
16.B (titled “Limitations on Landlord’s Restoration Obligation”), which begins
“Tenant shall also have the right to terminate this Lease in the event either
(1) Landlord estimates the repairs cannot be made” shall be amended by adding at
the end of this sentence “; provided however that Tenant’s termination right
pursuant to this sentence shall not apply with respect to the Bridgeways”. In no
event shall Landlord have the obligation to restore any portion of the
Bridgeways serving a Project building if such Project building is no longer
leased by Tenant.


10.Failure to Surrender. Commencing on the Phase 2 Construction Start Date,
notwithstanding the third sentence of Section 7.B of the Original Lease (titled
“Failure to Surrender”) to the contrary, the Base Monthly Rent payable each
month during such hold over with Landlord’s consent shall be one hundred twenty
five percent (125%) of the Base Monthly Rent for the month preceding the
Expiration Date or termination of the Existing Lease as modified by this Third
Amendment (whichever occurs earlier) (without regard to temporary abatements
then in effect) for the first ninety (90) days of hold over, and one hundred
fifty percent (150%) of the Base Monthly Rent for the month preceding the
Expiration Date or termination of the Existing Lease as modified by this Third
Amendment (whichever occurs earlier) (without regard to temporary abatements
then in effect) starting on the ninety first (91st) day of holdover. Commencing
on the Phase 2 Construction Start Date, if Tenant surrenders the Premises at
expiration or sooner termination of this Lease, but the Premises is not in the
condition required by this Lease, Tenant shall not be required to pay one
hundred and fifty percent (150%) of Base Monthly Rent as described in Section
7.B of the Original Lease with respect to failure to surrender the Premises in
the condition required by the Lease a period not to exceed thirty (30) days
immediately after the expiration or sooner termination of this Lease, and
instead of such increased Base Monthly Rent shall pay Base Monthly Rent in the
amount applicable immediately before such surrender (without regard to temporary
abatements then in effect), if and only if (i) the cost to perform the work to
render the Premises in the required condition is less than Two Hundred Fifty
Thousand ($250,000), (ii) Tenant shall not be relieved of its obligation to
perform the work necessary to render the Premises in the required condition, and
(iii) such work is unrelated to any Hazardous Materials condition.
Notwithstanding that Tenant may be relieved of the obligation to pay increased
Base Monthly Rent during the thirty (30) day period described in the immediately
prior sentence, following the surrender of the Premises to Landlord pursuant to
the immediately prior sentence, Tenant shall not be relieved of any other
liability to Landlord resulting from such default, and no notice or cure period
shall apply with respect thereto


11.First Opportunity to Purchase. All of the provisions of this Section 11,
except for the provision relating to any subordination, nondisturbance or
attornment agreement or any priority agreement, shall become effective
commencing on the Phase 2 Construction Start Date and shall be of no force or
effect before the Phase 2 Construction Start Date. The provision relating to any
subordination, nondisturbance or attornment agreement or any priority agreement
in this Section 11 shall become





--------------------------------------------------------------------------------





effective upon the Third Amendment Effective Date. Commencing on the Phase 2
Construction Start Date, if Landlord elects to sell or convey the all or any
portion of the fee interest in a Building and separate legal parcel upon which
it is situated and the other improvements located on such separate legal parcel
(collectively, the “Building Site”) whether alone or together with other
portions of the Project (such interest in the Building Site and other portions
of the Project proposed for sale or other conveyance being the “Offered
Property”) to a Third Party (defined below) during the then remaining Lease Term
(but not any holdover period), then Landlord shall, prior to offering the
Offered Property to a Third Party, provide Tenant with written notice of its
desire to sell, and the economic terms under which Landlord desires to sell the
Offered Property to Tenant (which for purposes of this Section 11 means and is
limited to the purchase price, and closing costs and prorations) (the “Sale
Notice”). As used in this Lease, a “Third Party” means a third party that is not
a Sobrato Affiliate (defined below) and not a Landlord Affiliate (defined
below). Provided that at the time of delivery of the Sale Notice to Tenant,
Tenant is not in default of its obligations under this Lease beyond any
applicable notice and cure period expressly set forth in this Lease, and Tenant
leases all of the rentable square footage of the Building, then Tenant shall
have thirty (30) days after receipt of the Sale Notice in which to accept or
reject Landlord’s offer in writing. Tenant shall have no rights under this
Section 11 during any period when Tenant is in default of its obligations under
this Lease beyond any applicable notice and cure period expressly set forth in
this Lease and Tenant does not lease all of the rentable square footage of the
Building. If Tenant fails to deliver written notice of the acceptance of
Landlord’s offer (an “Acceptance Notice”) to Landlord within the required thirty
(30) day period, Tenant shall be deemed to have rejected Landlord’s offer. If
Tenant delivers an Acceptance Notice to Landlord within the required thirty (30)
day period, Landlord and Tenant shall, in good faith, attempt to reach agreement
on the terms and conditions of a mutually acceptable purchase agreement
consistent with the Sale Notice within thirty (30) days after delivery of the
Acceptance Notice to Landlord, each determined in its sole and absolute
discretion. If (x) Landlord and Tenant are unable to reach agreement on a
mutually acceptable purchase agreement within such thirty (30) day period (each
determined in its sole and absolute discretion), or (y) Tenant fails to deliver
an Acceptance Notice to Landlord within the required thirty (30) day period
described in this Section 11 above, then Landlord shall have the right to sell
or convey the Offered Property to anyone, free and clear of Tenant’s rights
under this Section 11 at not less than ninety five percent (95%) of the economic
terms offered to Tenant, free and clear of the rights of Tenant under this
Section 11, provided that the agreement for such sale or conveyance of the
Offered Property is entered into by Landlord with a prospective transferee not
later than two hundred seventy (270) days after the Sale Notice with respect to
such sale or conveyance was delivered to Tenant, and upon sale or conveyance of
the Offered Property to such prospective transferee (or its assignee) pursuant
to such agreement (as the same may thereafter be amended provided that the sale
is at not less than ninety five percent (95%) of the economic terms offered to
Tenant), this Section 11 shall terminate as to the Offered Property and shall
not be subject to revival. If Landlord desires to enter into an agreement for
the sale or conveyance of the Offered Property on economic terms that are less
than ninety five percent (95%) of the economic terms offered to Tenant, then
Landlord must offer Tenant the opportunity to purchase the Offered Property at
the more favorable economic terms in accordance with the terms and conditions of
this Section 11 before entering into an agreement on such more favorable
economic terms with a Third Party. In addition, if Landlord does not enter into
a purchase agreement for the sale or conveyance of the Offered Property to a
prospective transferee within the two hundred seventy (270) day period described
in this paragraph above, or if all purchase agreements entered into by Landlord
with a prospective transferee during the two hundred seventy (270) day period
described in this paragraph above terminate without transfer of the Offered
Property having occurred, then Landlord must offer Tenant the opportunity to
purchase the Offered Property in accordance with the terms and conditions of
this Section 11 before entering into an agreement after such two hundred seventy
(270) day period with a Third Party for the sale or conveyance of the Offered
Property to such Third Party, provided that





--------------------------------------------------------------------------------





the portion of the Offered Property which Landlord desires to sell includes the
Building Site. In addition, if Landlord and Tenant enter into a purchase
agreement for the Building Site, but that agreement terminates for any reason
other than Landlord’s default thereunder, then this Section 11 shall terminate
and shall not be subject to revival.


Notwithstanding the foregoing, this Section 11 and Tenant’s rights under this
Section 11 shall automatically terminate (i) upon the expiration or sooner
termination of the Lease (not taking into consideration any holdover period), or
(ii) in the event of a foreclosure, deed in lieu of foreclosure transaction or
other involuntary transfer of Landlord’s interest in all or any portion of the
Project, including without limitation as the result of any condemnation
proceeding, and shall not be binding upon any Holder or anyone taking title by
foreclosure or deed in lieu of foreclosure. Tenant agrees that any
subordination, nondisturbance or attornment agreement or any priority agreement
pursuant to Section 20.T of the Original Lease (titled “Subordination”) shall
confirm that Tenant’s rights under this Section 11 shall not be binding upon the
Holder or anyone taking title to the Premises by foreclosure or deed in lieu of
foreclosure, and that such rights terminate and are not subject to revival upon
and foreclosure or deed in lieu of foreclosure. Further, this Section 11 and
Tenant’s rights under this Section 11 shall not apply to sales or other
transfers of all or any portion of the Project or interest therein to (i) John
A. Sobrato, John Michael Sobrato or any other Sobrato family member or their
respective spouses (John A. Sobrato, John Michael Sobrato and other Sobrato
family members, and their respective spouses, being the “Sobrato Family
Members”), or (ii) any entity or entities directly or indirectly owned or
controlled by, or under the common control with any of the Sobrato Family
Members, or (iii) any trust established, in whole or in part, for the benefit of
any of the Sobrato Family Members, or (iv) The Sobrato Family Foundation, The
Sobrato Foundation, The Real Estate Trust at Silicon Valley Community
Foundation, or any charitable organization of which a Sobrato Family Member or
other person or entity described in (ii) or (iii) of this sentence above has a
right to direct or vote to direct the disposition of funds or assets, including
without limitation a donor advised fund or a support organization at a community
foundation (each of the persons and entities described in (i), (ii), (iii) and
(iv) of this sentence being individually a “Sobrato Affiliate”), or (v) any
Landlord Affiliate. As used in this Lease “Landlord Affiliate” means any person
or entity directly or indirectly owning or owned by, controlling or controlled
by, or under common control with Landlord; except that if Landlord or such other
person described in this sentence above is a publicly traded company, a Landlord
Affiliate shall not include any person or entity solely by reason of such person
or entity having an ownership interest in such publicly traded company. In
addition, this Section 11 shall not apply to any sale or other transfer of any
portion of the Project which does not include the Building Site as part of such
sale or transfer. From and after the Phase 2 Construction Start Date, Landlord
shall be free to sell or transfer any portion of the Project, provided the sale
or transfer does not include the Building Site, free and clear of Tenant’s
rights under this Section 11. Prior to the Phase 2 Construction Start Date
Landlord shall be free to sell or transfer any portion of the Project free and
clear of Tenant’s rights under this Section 11.


Subject to this paragraph below, all purchase rights described in this Section
11, are personal and granted solely to (i) ServiceNow, a Delaware corporation
(“ServiceNow”) so long as ServiceNow is the tenant under this Lease, and a (ii)
Permitted Assignee so long as the Permitted Assignee is the tenant under this
Lease, are not exercisable by any other person or entity whether or not a
Transfer has occurred except to the extent Landlord consents to permit exercise
of any such right by any assignee or subtenant in Landlord’s sole and absolute
discretion. Notwithstanding the foregoing, to the extent any other lease for
space in the Project grants the right to purchase the Building Site (whether
alone or in combination with any other portion of the Project) (the right to
purchase the Building Site under this Lease or any such other lease being
“Competing Purchase Rights”), then the following shall apply: (i) So long as
ServiceNow is the tenant under this Lease or any other lease granting Competing
Purchase





--------------------------------------------------------------------------------





Rights at the time that such Competing Purchase Rights are exercisable, only
ServiceNow shall have the right to exercise the Competing Purchase Rights under
its applicable leases and the Competing Purchase Rights granted to Permitted
Assignees shall be of no force or effect; and (ii) If ServiceNow is no longer
the tenant under this Lease and the other leases granting Competing Purchase
Rights at the time that such Competing Purchase Rights are exercisable, only the
Permitted Assignee under the lease containing Competing Purchase Rights which
has the earliest lease term commencement date shall have the right to exercise
the Competing Purchase Rights under such lease having the earliest commencement
date, and the Competing Purchase Rights under all other leases shall be of no
force or effect. In no event shall more than one (1) tenant have rights with
respect to any lease offer or sale notice triggering a Competing Leasing Right
or Competing Purchase Right.


Tenant’s purchase rights in this Lease shall terminate upon the expiration or
sooner termination of this Lease and shall not apply during any holdover period.


12.Construction Related Accessibility Standards. In accordance with California
Civil Code Section 1938, Landlord hereby notifies Tenant that, except to the
extent known by or previously disclosed to Tenant, as of the Third Amendment
Effective Date Landlord has no actual knowledge of the Premises having been
inspected by a Certified Access Specialist (CASp). The following notice is also
hereby inserted pursuant to California Civil Code Section 1938(e): “A Certified
Access Specialist (CASp) can inspect the subject premises and determine whether
the subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” The notice set forth in the prior sentence is not intended to modify
Landlord’s or Tenant’s respective obligations expressly set forth in the
Existing Lease as modified by this Third Amendment. As used in the Existing
Lease and this Third Amendment, a “Certified Access Specialist” or “CASp” means
any person who has been certified by the State of California as such pursuant to
applicable California law (including without limitation Section 4459.5 of the
California Government Code).


The terms and conditions set forth in this Section 12 below shall become
effective commencing on the Phase 2 Construction Start Date and shall be of no
force or effect before the Phase 2 Construction Start Date. Notwithstanding this
Section 12 above or anything to the contrary contained in the Existing Lease,
Landlord and Tenant hereby agree and acknowledge that, if Tenant desires to
obtain a CASp inspection, it shall be limited to an inspection of the Premises,
and in addition:


(a)Tenant shall provide Landlord with not less than ten (10) business days prior
written notice of its desire to conduct such CASp inspection (“Tenant’s CASp
Inspection”), identifying the date that such inspection will occur, and
identifying the CASp that will conduct the inspection and providing evidence
reasonably satisfactory to Landlord that the CASp is licensed and certified as a
Certified Access Specialist in accordance with applicable Laws. Landlord shall
have the right to, among other things, have one (1) or more Landlord
representatives present during such inspection. Subject to the foregoing, Tenant
shall coordinate Tenant’s CASp Inspection with Landlord before the inspection is
conducted.







--------------------------------------------------------------------------------





(b)Tenant shall (x) provide Landlord with a copy of any and all findings,
reports and/or other materials provided by the CASp performing Tenant’s CASp
Inspection (collectively, “Tenant’s CASp Report”) not later than two (2)
business days following Tenant’s receipt thereof, (y) at all times maintain (and
cause to be maintained) Tenant’s CASp Report and its findings (and any and all
other materials related thereto) confidential and (z) pay for Tenant’s CASp
Inspection and Tenant’s CASp Report prior to delinquency at Tenant’s sole cost
and expense. If Tenant receives a disability access inspection certificate, as
described in subdivision (e) of California Civil Code Section 55.53, in
connection with or following Tenant’s CASp Inspection, then Tenant shall cause
such certificate to be provided to Landlord not later than two (2) business days
after received by Tenant.


(c) If Tenant’s CASp Report identifies any violation(s) of applicable
construction-related accessibility standards (“CASp Violation(s)”), then not
later than two (2) business days after Tenant’s receipt of Tenant’s CASp Report,
Tenant shall provide written notice to Landlord of any and all such CASp
Violation(s). In such event, but only to the extent such violations are not the
direct result of the Building Shell or Premises Site Improvements not having
been originally constructed in accordance with Laws in effect and applicable to
the Building Shell or Premises Site Improvements, as applicable, as of such
original construction, Tenant shall, at Tenant’s sole cost and expense, perform,
or cause to be performed, all repairs, modifications and/or other work necessary
to correct such CASp Violation(s) (such repairs, modifications and/or other work
being collectively referred to herein as “Tenant’s CASp Work”, and Tenant’s CASp
Work also constituting Alterations (defined in Section 8.A of the Original
Lease) under the Existing Lease as modified by this Third Amendment); provided
however, that to the extent such CASp Violation(s) are the direct result of the
Building Shell or Premises Site Improvements not having been constructed in
accordance with Laws in effect and applicable to the Building Shell or Premises
Site Improvements when the Building Shell or Premises Site Improvements were
originally constructed, Landlord shall, at Landlord’s sole cost and expense
perform, or cause to be performed, all repairs, modifications and/or other work
necessary to correct such CASp Violation(s). Tenant shall work diligently to
prepare all plans and specifications required for Tenant’s CASp Work, to obtain
Landlord’s approval of Tenant’s CASp Work and to obtain all permits required for
Tenant’s CASp Work, and to thereafter commence (or cause the commencement of)
Tenant’s CASp Work in accordance with the terms and conditions set forth in the
Existing Lease, as modified by this Third Amendment, relating to Tenant’s
Alterations. Tenant shall diligently prosecute (or cause to be diligently
prosecuted) to completion all of Tenant’s CASp Work in a lien free, good and
workmanlike manner, and, promptly following completion, obtain and deliver to
Landlord an updated CASp Report (“Tenant’s Updated CASp Report”) showing that
the Premises then comply with all applicable construction-related accessibility
standards. Any and all costs and expenses associated with Tenant’s CASp Work
and/or Tenant’s Updated CASp Report shall be at Tenant’s sole cost and expense.
The preceding to the contrary notwithstanding, if Tenant’s CASp Report
identifies any CASp Violation(s), Landlord may, at Landlord’s option, perform,
or cause to be performed by any of Landlord’s agents, employees, contractors or
consultants, the Tenant’s CASp Work necessary to correct such CASp Violation(s)
at Tenant’s expense, the entire cost of which shall be paid by Tenant to
Landlord not later than thirty
(30) days following Tenant’s receipt of a written invoice from Landlord.







--------------------------------------------------------------------------------





Without limiting the generality of the foregoing, Tenant hereby agrees and
acknowledges that Tenant assumes all risk of, and agrees that Landlord shall not
be liable for, any and all loss, cost, damage, expense and liability (including,
without limitation, court costs and reasonable attorneys’ fees) sustained as a
result of the Premises not having been inspected by a CASp. To the fullest
extent permitted by law, Tenant hereby (A) waives and disclaims any objection
to, cause of action based upon, or claim that its obligations hereunder should
be reduced or limited as a result of, the lack of any CASp inspection of the
Premises, and (B) agrees and acknowledges that the lack of such inspection shall
in no event diminish or reduce Tenant’s obligations under the Existing Lease as
modified by this Third Amendment.


13.Reimbursable Operating Costs. Commencing on the Phase 2 Construction Start
Date, the following shall be added at the end of Section 9.D of the Original
Lease (titled “Reimbursable Operating Costs”): If a bill for real property taxes
and assessments is received by Landlord not later than five (5) years after the
expiration or termination of the Lease Term (including without limitation a
supplemental tax bill), but is applicable to any tax year within the Lease Term,
Tenant shall pay Tenant’s Allocable Share of such taxes and assessments not
later than thirty (30) days after Tenant’s receipt of notice of the amount due
from Landlord, which obligation shall survive expiration or sooner termination
of the Lease Term.


14.Parking. Commencing on the Phase 2 Construction Start Date, the third and
fourth sentences in the second paragraph of Section 2 of the Original Lease
(titled “PREMISES”), which reads “Tenant shall not have the right to use any
parking spaces located within Phase 2 (defined below) except during any period
when Tenant leases rentable space in the buildings located within Phase 2 from
time to time (in which event Tenant shall be entitled to its allocable share of
such parking based on relative building square footage within Phase 2) or
otherwise as set forth in this Lease. During any period when Tenant does not
lease all of the rentable space in the buildings located within Phase 2 from
time to time, no tenant in Phase 2 shall have the right to use any parking
spaces located within Phase 1.” Shall be deleted in their entirety.


15.Default. Commencing on the Phase 2 Construction Start Date, at the end of the
first paragraph in Section 14.A of the Original Lease (titled “Events of
Default”), the language which reads “, or (viii) a material default by the
tenant under any Additional Lease (defined in Section 19.A below), beyond any
applicable cure period expressly set forth in such Additional Lease, without the
necessity for additional notice or cure under this Lease, provided that if a
notice and cure period is granted under such Additional Lease the notice of
breach or default delivered to the tenant under such Additional Lease states or
is accompanied by a separate notice which states that failure to cure within the
applicable cure period under the Additional Lease will be a default under this
Lease” shall be deleted in its entirety. In addition, commencing on the Phase 2
Construction Start Date, the word “or” shall be hereby inserted immediately
before the first item (viii) in the first paragraph in Section
14.A of the Original Lease (which reads “(viii) the attachment, execution or
other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where such seizure is not
discharged within thirty (30) days”).


16.Brokers. Landlord and Tenant each represents to the other it has not dealt
with any real estate broker, agent or finder with respect to this Third
Amendment that would be entitled to a commission or other payment in connection
with this Third Amendment, other than Colliers International (“Tenant’s
Broker”), representing Tenant. Landlord agrees to pay a commission to Tenant’s
Broker in connection with this Third Amendment, pursuant to a separate written
agreement between Landlord and Tenant’s Broker. This Section 16 shall survive
the termination of this Third Amendment.







--------------------------------------------------------------------------------





17.Authority. Tenant hereby represents and warrants that (a) Tenant is a
Delaware corporation in good standing under the laws of the State of Delaware
and authorized to do business in California, (b) Tenant has full power and
authority to enter into this Third Amendment and to perform all Tenant’s
obligations under the Existing Lease, as amended by this Third Amendment, and
(c) the person signing this Third Amendment on behalf of Tenant is duly and
validly authorized to do so and that such person’s signature alone is sufficient
to bind Tenant to this Third Amendment. Landlord hereby covenants and warrants
that (x) Landlord is a California limited liability company in good standing
under the laws of the State of California, (y) Landlord has full power and
authority to enter into this Third Amendment and to perform Landlord’s
obligations under the Existing Lease, as amended by this Third Amendment and (z)
the person signing this Third Amendment on behalf of Landlord is duly and
validly authorized to do so and that such person’s signature alone is sufficient
to bind Landlord to this Third Amendment.


18.Effect of Third Amendment. Except as otherwise revised by this Third
Amendment, all terms and conditions of the Existing Lease shall remain unchanged
and in full force and effect. To the extent of any conflict between the terms of
this Third Amendment and the terms of the Existing Lease, the terms of this
Third Amendment shall control. This Third Amendment may be executed in
counterparts, each of which shall be deemed an original, and together shall
constitute one and the same document. Signatures to this Third Amendment created
by the signer by electronic means and/or transmitted by email, telecopy or other
electronic means shall be treated as original signatures and shall be valid and
effective to bind the Party so signing. The caption and section headings of this
Third Amendment are inserted for convenience of reference only and shall in no
way define, describe or limit the scope or intent of this Third Amendment or any
of its provisions. This Third Amendment shall be binding upon and inure to the
benefit of the Parties hereto and, their successors and assigns (subject to the
terms and conditions of the Existing Lease relating to assignment, subletting or
other transfers); shall be governed by and construed in accordance with the laws
of the State of California applicable to agreements made and to be wholly
performed within said State; and may not be modified or amended in any manner
other than by a written agreement signed by both Parties. If any term or
provision of this Third Amendment or the application thereof to any persons or
circumstances shall, to any extent, be invalid or unenforceable, the remainder
of this Third Amendment or the application of such term or provision to persons
or circumstances other than those as to which it is invalid or enforceable shall
not be affected thereby, and, except to the extent invalid or unenforceable as
described in this sentence above, this Third Amendment shall remain valid and
enforceable to the fullest extent permitted by law. This Third Amendment
constitutes the final and complete expression of the Parties’ agreements with
respect to the subject matter of this Third Amendment, and any prior
negotiations or transmittals with respect to the subject matter of this Third
Amendment shall be of no force or effect. Landlord and Tenant agree and
acknowledge that this Third Amendment has been freely negotiated by both
Parties; and that in any controversy, dispute, or contest over the meaning,
interpretation, validity, or enforceability of this Third Amendment or any of
its terms or conditions, there shall be no inference, presumption, or conclusion
drawn whatsoever against either Party by virtue of that Party having drafted
this Third Amendment or any portion thereof.


[Signature page follows]



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be duly
executed and delivered in their name and on their behalf as of the dates set
forth below.


LANDLORD:
 
SI 55, LLC,
a California limited liability company
By: Sobrato Interests 3,
          a California limited partnership
Its: Sole Member
          By: Sobrato Development Companies, LLC,
          a California limited liability company
          Its: General Partner
                            By: /s/ Johh Michael Sobrato
                                    John Michael Sobrato
                            Its:: Manager
Dated: May 3, 2018
 
 

TENANT:
 
ServiceNow, Inc., a Delaware corporation
 
By: /s/ Robert Teed
          Robert Teed
Its: Vice President, Real Estate
Dated: May 1, 2018
 
 
By: /s/ Michael Scarpelli
         Michael Scarpelli
Its: CFO
Dated: May 1, 2018
 
 








